Citation Nr: 0505870	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  93-14 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for asthma, claimed as the 
residual of exposure to mustard gas.



REPRESENTATION

Appellant represented by:	Alan J. Nuta, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel
INTRODUCTION

The veteran served on active duty from August 1942 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in White River 
Junction, Vermont.

The Board, in a September 1996 decision, denied the veteran 
entitlement to service connection for the residuals of 
mustard gas exposure, to include bronchial asthma, 
hypertension and an eye disorder.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).

In an April 2000 Memorandum Decision, the Court reversed, in 
part, the Board's September 1996 decision pertaining to the 
denial of service connection for asthma, claimed as a 
residual of exposure to mustard gas, and remanded that 
portion of the decision to the Board for readjudication and a 
decision supported by an adequate statement of reasons or 
bases.  The Memorandum Decision affirmed, in part, the 
Board's September 1996 decision pertaining to the denial of 
service connection for hypertension and for an eye disorder.

In a November 2000 decision, the Board found that the 
veteran's claim for service connection for asthma, as the 
residual of exposure to mustard gas, was well grounded and 
remanded the issue to the RO for further development.  
Following completion of the requested development, the RO 
denied the claim and returned the case to the Board.  In July 
2002, the Board again remanded the case to the RO in order 
that the veteran might be afforded a Travel Board hearing to 
be held at the RO before a Veterans Law Judge.  That hearing 
was held before the undersigned, in November 2002.

In a March 2003 decision, the Board denied the veteran 
entitlement to service connection for chronic asthma, on both 
a direct basis and as a residual of exposure to mustard gas.  
The veteran appealed the Board's decision to the Court.

In a September 2003 order, the Court granted the parties' 
Joint Motion for Remand of the Board's March 2003 decision.  
Pursuant to the actions requested in the Joint Motion, the 
Court vacated the Board's decision and remanded the issue of 
service connection for asthma, claimed as a residual of 
exposure to mustard gas, to the Board for issuance of a 
readjudication decision that takes into consideration and is 
in compliance with the Veterans' Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(VCAA).

The case was remanded to the RO in June 2004 for additional 
development and adjudication.  In February 2005 the case was 
again returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for adjudication of this 
claim has been obtained.

2.  Chronic asthma is not shown to have been present in 
service, or for many years thereafter.

3.  It is not shown that, at any time during the veteran's 
period of active military service, he suffered full-body 
exposure to sulfur mustard.

4.  Chronic asthma is not shown to be the result of any 
incident or incidents of the veteran's period of active 
military service, including full-body exposure to sulfur 
mustard.


CONCLUSION OF LAW

Chronic asthma, claimed as the residual of exposure to 
mustard gas, was not incurred in or aggravated by active 
military service, nor may such a disability be presumed to 
have been so incurred.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.316 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with section 
5103(a)/§ 3.159 because an initial AOJ adjudication had 
already occurred.  For the reasons enumerated below, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the veteran.  As such, the Board concludes that any 
such error is harmless, and does not prohibit consideration 
of this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

In the present case, the veteran's claim was received in July 
1991, well before the enactment of the VCAA.  

At the outset of the veteran's claim, he was informed of the 
evidence necessary to substantiate it.  The Statement of the 
Case, issued in December 1992, and the supplemental 
statements of the case dated in April 1993, February 1996, 
January 2002, February 2002, March 2002 and November 2004 
provided notice to the veteran of the evidence of record 
regarding his claim and why this evidence was insufficient to 
award the benefit sought.

Moreover, letters dated in December 2000, November 2001, June 
2004 and September 2004 also instructed veteran regarding the 
evidence necessary to substantiate his claim and requested 
that he identify evidence supportive of the claim.  

Remands by the Board in April 1995 and June 2004 also 
provided guidance pertaining to the evidence and information 
necessary to substantiate the claim.  The veteran was also 
provided with the opportunity to testify before a hearing 
officer in March 1999 and before the undersigned in November 
2002.

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  

In addition, pertinent treatment records have been obtained.  
In fact, exhaustive development has been carried out in 
attempt to obtain evidence in support of the veteran's 
contentions.  Neither the veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

Factual Background

Service administrative records are to the effect that, in 
August 1942, the veteran entered on active duty at the United 
States Naval Training Station located in Great Lakes, 
Illinois.

A service clinical record dated in September 1942 is 
significant for an entry reading "requires size 2. Gas 
chamber instruction received, CN Gas."

At the time of a service medical examination conducted for 
the purpose of the veteran's application for appointment to 
midshipman and commission as an ensign in the United States 
Naval Reserve dated in March 1945, it was noted that his 
respiratory system, including the bronchi, lungs, and pleura, 
was within normal limits.  On service separation examination 
in February 1946, the respiratory system was once again 
within normal limits.  Radiographic studies of the chest were 
likewise within normal limits, and no pertinent diagnosis was 
noted.

In correspondence of October 1979, the veteran stated that, 
while "going through boot camp" at Great Lakes, he and his 
company were "injected" with mustard gas, resulting in "some 
bad looking arms."

Private medical records from Robert M. Cross covering the 
period from March 1979 to September 1985 show treatment 
during that time for various medical problems, including 
reactive airway disease.  During the course of private 
treatment in March 1979, the veteran was described as a 
lifelong smoker, with a pack a day habit.  During the course 
of private treatment in February 1981, it was noted that the 
veteran was being "desensitized," at which time he gave a 
history of asthma as a child, as well as multiple allergies 
to environmental pollens, dust, etc.

During hospitalization in March 1982 at the Hitchcock 
Memorial Hospital, it was noted that the veteran was a pipe 
smoker, though, previously, he had smoked less than one pack 
of cigarettes per day for 20 years.  He gave a family history 
which was positive for asthma.  On physical examination, his 
lungs displayed occasional scattered inspiratory wheezes, but 
were otherwise clear.

Medical records from William Weiss, M.D. covering the period 
from January 1990 to July 1991 show treatment during that 
time for asthma, as well as various other respiratory 
problems. During the course of outpatient treatment in June 
1991, the examiner commented that he was unsure whether the 
veteran's shortness of breath was cardiac in nature, or "just 
increasing COPD and bronchospasm."  In July 1991, Dr. Weiss 
wrote that he had first met the veteran in July of 1987, at 
which time he presented with a history of a runny nose and 
chest pain.  Reportedly, the veteran first complained of 
wheezing in September 1988, at which time he was smoking a 
pipe.  Since that time, he had reportedly experienced 
intermittently-severe bronchospasm, which was frequently 
symptomatic, in particular, with intercurrent respiratory 
infections.  Dr. Weiss noted that, while the veteran had 
indicated to him that he was exposed to mustard gas, he (the 
veteran's physician) was unsure whether this (i.e., mustard 
gas) had anything to do with the veteran's pulmonary disease.

In July 1991, Arthur Bergner, M.D., an allergist, noted that 
the veteran gave a smoking history of approximately 30 to 40 
pack-years.  Reportedly, the wheezing and pulmonary symptoms 
dated back to approximately 1988.  The allergist assumed that 
any mustard gas exposure which the veteran might have had 
during World War II was not likely to be related to the 
problem he had been experiencing over the past 2 to 3 years.

In correspondence of August 1991, the veteran stated that, in 
1942, while at the United States Naval Training Station in 
Great Lakes, Illinois, his platoon was given mustard gas "in 
a solid form" applied to the insides of their forearms.  The 
veteran additionally stated that, on many occasions, he and 
his platoon would be subjected to "crawling trips" through a 
tent filled with mustard gas.

In September 1991, Edward Stannard, M.D., wrote that he had 
been unable to keep records more than 15 years.  Nonetheless, 
were his memory to serve him right, he had treated the 
veteran for high blood pressure and asthma.  Every time the 
veteran suffered severe chest congestion, it would resolve 
itself into asthmatic bronchitis.  He had no tangible 
evidence that the veteran was disabled, inasmuch as he had 
not treated him since 1972.

October 1991 correspondence from the National Personnel 
Records Center (NPRC) noted that a review of the veteran's 
records had failed to produce any entry showing exposure to 
toxic gas and/or chemicals. Noted as another possible source 
of information was the Naval Research Laboratory (NRL) in 
Washington, D.C.

In response to a request for information from the Regional 
Office (RO), a Public Affairs Specialist with the NRL in 
Washington, D.C., indicated that the NRL had documentation 
only on naval servicemen who had participated in chemical 
warfare tests at the NRL, and not, as in the veteran's case, 
in Illinois.

In a decision of December 1991, the RO denied entitlement to 
service connection for chronic asthma.

In correspondence of December 1991, the veteran stated that, 
in 1942, he had received treatment for "breathing problems" 
from his private physician, who had "long since died."

In February 1992, the veteran submitted a portion of a 
newspaper article entitled "Vermont Vets Mustard Gas Ailments 
Aided."

In a decision of November 1992, the RO continued its denial 
of service connection for chronic asthma.

During the course of an RO hearing in March 1993, the veteran 
testified that, while in service at Great Lakes, he was 
subjected to mustard gas twice on the arms, and twice 
"through the chamber." 

In April 1993, the RO was informed by the "VS Office" that 
the only testing at Great Lakes which they were aware of was 
a program conducted with the cooperation of the University of 
Chicago, in which "some 10,000 to perhaps as many as 30 or 
40,000 men" were given "patch'" tests with mustard gas.  This 
test consisted of a couple of drops of the vesicant on the 
arm.  Further noted was that there was "no history" of any 
full-body exposure by the Navy anywhere other than at the 
Naval Research Lab in Washington, D.C.

In April 1993 correspondence, the Study Director of the 
Institute of Medicine, National Academy of Sciences, stated 
that, while it had been reported in a history of the World 
War II mustard gas testing program that such tests were done 
at the Great Lakes Naval Training Center, no one had yet been 
able to obtain any documents regarding those tests. While 
there was evidence that the tests had been done, there was no 
record of them. Under such circumstances, the Study Director 
was of the opinion that what was needed was for the records 
to be found, "if they even exist anymore."

In April 1995, the veteran's case was remanded to the RO for 
additional development.

In correspondence from the NPRC dated in November 1995, it 
was noted that a review of records had failed to produce any 
entry regarding mustard gas testing.  Additionally noted was 
that all available medical records had been furnished to the 
RO in December 1979.

In response to a request for information placed in the VFW 
magazine, a fellow veteran, in January 1996, wrote that he 
had been in "boot camp" at the Great Lakes Naval Station from 
September 1942 for a period of eight weeks.  According to 
this veteran, he personally went through the mustard gas 
tests the veteran had been describing.  Specifically, he 
recalled "the exposure part," as well as "going back for 
readings of the exposure."

In January 1996, the veteran submitted a copy of a 
publication entitled "CBW, Chemical and Biological Warfare," 
published in 1969.  In that publication, CN was described as 
an "harassing agent," normally found as white crystals, which 
smelled like apple blossoms, was disseminated as an aerosol, 
and caused a burning feeling on moist skin, as well as 
copious lachrymation.

On VA pulmonary examination in February 1996, the veteran 
gave a history of exposure, both topically, and in a gas 
chamber, to mustard gas while serving in the United States 
Navy.  He had no respiratory symptoms at the time of his 
exposure. Four years later, on a routine physical 
examination, he was diagnosed with "wheezing."  Ultimately, 
he received a diagnosis of asthma, which he described as 
severe.  When questioned, he was rather vague regarding his 
smoking history, but noted that he was a former smoker, who 
hadn't smoked since around the time of his diagnosis.  The 
veteran additionally stated that there was no history of 
asthma or breathing difficulties in his family.

Following evaluation, the examiner stated that it was "quite 
clear" that the veteran suffered from moderately severe 
asthma.  What was unclear was whether the veteran's asthmatic 
condition could be tied to his reported exposure in the 
United States Armed Forces.  Noted at the time of examination 
was that the veteran's story of a single, low level exposure, 
with symptoms presenting years later, while possible, was 
highly implausible.  On the basis of the information 
available, the examiner was of the opinion that it was 
"highly unlikely" that the veteran's asthma was related to 
his wartime service.  Nonetheless, it was not possible to 
exclude that possibility "with absolute certainty."

In response to a request for information, one of the 
veteran's fellow veterans, in correspondence of January 1997, 
indicated that he had "volunteered and participated" at Great 
Lakes in a secret test for mustard gas.  While he was unsure 
of the exact dates, he was at that facility from September to 
December 1942.  According to this veteran, he participated in 
a chamber test for protective clothing.

In correspondence of January 1997, another of the veteran's 
fellow veterans wrote that he had taken the "mustard gas 
test," probably in March 1943, at the Great Lakes Naval 
Training Station.  According to this veteran, the corpsman 
involved in the testing used "an ordinary looking needle" to 
place a single drop on the inside of his left forearm.

In correspondence of January 1997, another of the veteran's 
fellow veterans wrote that he, too, had undergone the 
"mustard gas test" at Great Lakes Naval Station.

In correspondence of January 1997, another of the veteran's 
fellow veterans wrote that he was in Great Lakes in November 
and December and part of January 1942.

In additional correspondence of January 1997, another of the 
veteran's fellow veterans wrote that he had attended Gunners 
Mate Service School at the United States Naval  Training 
Station in Great Lakes, Illinois, from June to September 
1943, during which time he participated in "mustard gas 
tests."

In correspondence of January 1997, another of the veteran's 
fellow veterans wrote that he had taken the "mustard gas 
test" at Great Lakes Naval Training Station in September 
1942.

In correspondence of February 1997, another of the veteran's 
fellow veterans wrote that he remembered mustard gas testing 
which he had undergone in December of 1942.

Currently of record are certain excerpts from a 1993 
publication, "Veterans at Risk, The Health Effects of Mustard 
Gas and Lewisite."  These excerpts were received in December 
1997, and indicate that both "chamber" and "patch" tests were 
conducted at the Great Lakes Naval Training Center in 
Illinois.

In a decision of November 2000, the Board found the veteran's 
claim for service connection for asthma (to include 
consideration as due to mustard gas exposure) well grounded, 
and remanded the veteran's case to the RO for additional 
development.

In correspondence of December 2000, the RO inquired of the 
NRL as to the meaning of the references to "CN gas" and "gas 
chamber testing" shown in the veteran's service medical 
records while at Great Lakes during the period from September 
to December 1942.  Specifically, a request was made as to the 
nature of CN gas, and whether it was related to mustard gas.  
Inquiry was additionally made as to whether the reference to 
"gas chamber" on the veteran's service medical record could 
refer to mustard gas testing.  Finally, inquiry was made as 
to whether chamber tests for mustard gas were performed at 
Great Lakes during the period the veteran was stationed at 
that facility.

Currently of record is a December 2000 note indicating that a 
review of the veteran's personnel record had failed to 
produce any entry regarding exposure to mustard gas.

In January 2001, there was received a copy of August 1997 
correspondence from one of the veteran's private physicians.  
In that correspondence, it was noted that the veteran had 
been referred for trouble breathing.  Reportedly, the 
veteran's problem had existed only since 1991, though, from a 
note in the chart, he had previously been on "Theodore" 
(sic), which would indicate that his problem had existed for 
somewhat longer than that.  Reportedly, the veteran had been 
a smoker for many years, smoking a pack per week at most, but 
with no smoking for the past 30 years.

In February 2001, there was received what appears to be a 
complete copy of the previously-described publication, 
"Veterans at Risk, The Health Effects of Mustard Gas and 
Lewisite."

In correspondence of March 2001, the widow of one of the 
veteran's private physicians wrote that she had forwarded the 
veteran's "form" to the office of the doctor who had taken 
over her husband's practice.

In a Report of Contact of March 2001, it was noted that an 
employee of the physician who had taken over the 
aforementioned physician's practice had called to state that 
the office had no medical records for 1991 for the veteran, 
inasmuch as those records had been destroyed.

In correspondence of March 2001, another of the veteran's 
private physicians wrote that he had been taking care of the 
veteran since 1987, and that, since that time, the veteran 
had experienced "a significant problem" with chronic 
pulmonary disease and bronchospasm.

In correspondence of March 2001, the RO again requested from 
the NRL information regarding references in the veteran's 
service medical records to "CN gas" and to "gas chamber 
testing."

In correspondence of October 2001, the NPRC informed the RO 
that a review of the veteran's personnel records had failed 
to produce any entry regarding exposure to mustard gas or any 
other toxic gas/chemical.

In correspondence of October 2001, the RO again requested of 
the NRL that they respond to the RO's May 2001 request for 
information in connection with the veteran's claim for 
disability due to alleged mustard gas exposure at the Great 
Lakes Naval Training Center.

In correspondence of January 2002, the RO requested that the 
Defense Manpower Data Center provide information as to 
whether chamber tests for mustard gas were conducted at the 
Great Lakes Naval Training Center during the period from 
August to December 1942, as well as whether references in the 
veteran's service medical records to "chamber testing" and 
"CN gas" referred to routine exercises, as opposed to testing 
with mustard gas.

In correspondence of January 2002, the Defense Manpower Data 
Center responded that mustard gas chamber testing was not 
conducted at the Great Lakes Naval Training Center in 1942.  
Rather, a gas chamber was installed in the fall of 1944. 
Additionally noted was that the University of Chicago 
Toxicity Laboratory had conducted full body mustard gas 
testing at the Great Lakes Naval Training Center from 
February 12 to August 21, 1945.  Though names of the test 
participants had not been located, the Defense Manpower Data 
Center had provided verification of exposure to the VA for 
four veterans.  This verification was based on laboratory 
reports, test dates, and a description of testing events 
furnished by the veteran.

The Defense Manpower Data Center further indicated that it 
maintained a data base concerning persons who might have been 
exposed during World War II to mustard gas and Lewisite 
during testing programs, production, storage, or 
transportation. However, the veteran's name was not located 
in that data base.  Rather, the certificate provided from the 
veteran's service medical record referred to gas chamber 
instruction (not testing) utilizing CN (tear) gas.  According 
to the Defense Manpower Data Center, the veteran's service 
medical records documented participation in standard chemical 
warfare defense training which was required as a part of 
military training programs during World War II.

In correspondence from the NRL dated in March 2002, the RO 
was advised that the NRL held documentation only on U.S. Navy 
servicemen who participated in Navy chemical warfare tests 
which were conducted at the NRL in Washington, D.C.

In July 2002, the veteran's case was remanded to the RO in 
order that he might be afforded a hearing before a traveling 
member of the Board.

At the time of a hearing before the undersigned member of the 
Board in November 2002, the veteran testified that he had 
experienced no respiratory problems in service.  When 
questioned, the veteran additionally testified that he had 
smoked only "3 or 4 years."  Currently of record is a 
photograph, submitted at the time of the veteran's hearing in 
November 2002, purporting to show the veteran as a member of 
Company 728 at the U.S. Naval Training Station in Great 
Lakes, Illinois, on August 27, 1942.

In March 2003 the Board denied the veteran's claim of 
entitlement to service connection for asthma.  The veteran 
again pursued his claim to the Court, and in September 2003 
the Court granted a Joint Motion of the parties and remanded 
the case to the Board.  The case was subsequently remanded to 
the RO in June 2004.

In June 2004 the veteran's representative submitted nine 
statements from other veterans.  Seven of those statements 
specifically indicate that mustard gas was applied to their 
arms.  None of the authors indicate that they experienced 
full body exposure to mustard gas.

Additional efforts to secure private medical records were 
made in September 2004.  On the file copy of a letter to a 
"Dr. Stannard," there is a hand written note directing 
attention to a September 1991 letter from that physician 
indicating that he had no records pertaining to the veteran.  
A  September 2004 letter to a "Dr. Krause" was returned as 
undeliverable.  The file copy of that letter contains a note 
indicating that the veteran had failed to submit the correct 
address.

Additional medical records from Dr. Weiss were received in 
October 2004.  They cover the period from July 2001 to August 
2004, and reflect treatment for a variety of medical 
problems, to include shortness of breath.

Correspondence between the RO and a "Dr. Cross" indicates 
that no current or old records were on file for the veteran.  
The RO was informed that the office retained records for 10 
years before disposing of them.

In a January 2005 letter, the veteran's representative 
indicated that there was no further evidence to submit.

Analysis

The veteran in this case seeks service connection for chronic 
asthma, claimed as the residual of exposure to mustard gas 
while on active duty. In that regard, service connection may 
be granted for disability resulting from disease or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  Regarding the veteran's 
theory that his chronic asthma is the result of exposure to a 
vesicant agent (i.e., mustard gas) in service, pertinent 
regulations provide that:

(a) Except as provided in paragraph (b) of this section, 
exposure to the specified vesicant agents during active 
military service under the circumstances described below, 
together with the subsequent development of any of the 
indicated conditions, is sufficient to establish service 
connection for that condition:

(1) Full-body exposure to nitrogen or 
sulfur mustard during active military 
service together with the subsequent 
development of chronic conjunctivitis, 
keratitis, corneal opacities, scar 
formation, or the following cancers: 
nasopharyngeal, laryngeal, lung (except 
mesothelioma), or squamous cell carcinoma 
of the skin.

(2) Full-body exposure to nitrogen or 
sulfur mustard or Lewisite during active 
military service together with the 
subsequent development of a chronic form 
of laryngitis, bronchitis, emphysema, 
asthma, or chronic obstructive pulmonary 
disease.

(3) Full-body exposure to nitrogen 
mustard during active military service 
together with the subsequent development 
of acute nonlymphocytic leukemia.

(b) Service connection will not be established under this 
section if the claimed condition is due to the veteran's own 
willful misconduct, or if there is affirmative evidence that 
establishes a nonservice-related supervening condition or 
event as the cause of the claimed condition.  38 C.F.R. § 
3.316 (2004).

For claims involving exposure to mustard gas, the veteran 
must prove evidence of inservice exposure, and a diagnosis of 
current disability, but is relieved of the burden of 
providing medical evidence of a nexus between the current 
disability and his inservice exposure.  Rather, that nexus is 
presumed if the other conditions are met subject to the 
regulatory exceptions in 38 C.F.R. § 3.316(b).  38 C.F.R. § 
3.316 (2002); see also Pearlman v. West, 11 Vet. App. 443, 
446 (1998).

Finally, even where the criteria for service connection under 
the provisions of 38 C.F.R. § 3.316 are not met, a veteran is 
not precluded from establishing entitlement to service 
connection by proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In the present case, service medical records, including the 
veteran's service separation examination, are entirely 
negative for evidence of chronic asthma, or, for that matter, 
any other chronic respiratory condition.  While in service, 
the veteran was, apparently, exposed to "CN" gas, a gas he 
claims is the same as mustard gas; pertinent evidence is to 
the effect that the "CN" gas in question is, in fact, a form 
of tear gas, and not a vesicant agent such as mustard gas.  
In point of fact, the record is devoid of any evidence that, 
at any time during the veteran's period of active military 
service, he experienced full-body exposure to mustard gas.

The Board acknowledges that, on a number of occasions, the 
veteran has alluded to treatment by a private physician in 
1946 for various respiratory problems.  However, by the 
veteran's own admission, that physician is now deceased, and 
his records are unavailable.  The earliest clinical 
indication of the presence of chronic asthma is revealed by 
private medical records dated in 1980, almost 35 years 
following the veteran's discharge from service, at which time 
he received treatment for "reactive airway disease."  
Significantly, at the time of that treatment, he was 
described as a "lifelong smoker," smoking a "pack (of 
cigarettes) a day."

The Board notes that, in a statement of July 1991, one of the 
veteran's private physicians wrote that he was unsure whether 
the veteran's alleged exposure to mustard gas had "anything 
to do" with his pulmonary disease.  Significantly, another of 
the veteran's private physicians, in September 1991, offered 
his opinion that any mustard gas exposure which the veteran 
might have had during World War II was "not likely to be 
related" to his current problems.

Finally, following a VA pulmonary examination in February 
1996, a VA examiner offered his opinion that, while it was 
"quite clear" that the veteran suffered from moderately 
severe asthma, it was "highly unlikely" that it (i.e., 
asthma) was related to his wartime service.

The veteran has consistently maintained that, while in basic 
training at the Great Lakes Naval Training Station in 1942, 
he was exposed to mustard gas, both by "patch" and "chamber" 
testing.  However, repeated attempts to verify this exposure 
have met with no success.  More specifically, in 
correspondence of January 2002, the Defense Manpower Data 
Center of the Department of Defense indicated that mustard 
gas chamber testing was not conducted at the Great Lakes 
Naval Training Center in 1942.  On the contrary, full-body 
mustard gas testing at that facility was conducted only 
during the period from February 12 to August 21, 1945.  The 
Defense Manpower Data Center further indicated that, while it 
maintained a database of persons who might have been exposed 
to mustard gas and/or Lewisite during World War II, the 
veteran's name was not in that database.

The Board concedes that the veteran has in the past and 
currently suffers from chronic asthma, a disease subject to a 
presumption of service incurrence where there has been full- 
body exposure to nitrogen or sulfur mustard gas during 
service. See 38 C.F.R. § 3.16 (2004).  However, there 
currently exists no objective evidence that the veteran 
experienced full-body exposure to nitrogen or sulfur mustard 
gas during his period of active service.  Rather, it appears 
that he, and possible his service comrades, were instead 
exposed to "CN", more commonly known as tear gas.  
Notwithstanding the various statements of other veterans, 
there is no official record that, at any time during the 
veteran's period of active military service, he suffered 
full-body exposure to either nitrogen or sulfur mustard gas 
as part of any chamber or field exercise.  This remains the 
case despite repeated attempts by the RO, the National 
Personnel Records Center, the NRL, and the Defense Manpower 
Data Center to verify such exposure.  Under such 
circumstances, the veteran's claim must be denied.


ORDER

Service connection for chronic asthma, claimed as the 
residual of exposure to mustard gas, is denied.



____________________________________________
RENEE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


